DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/22 has been entered.
 
Receipt is acknowledged of Amendments and Remarks filed on 06/21/22. Claims 15 and 24-26 have been amended, claim 23 has been canceled and no new claims have been added. Accordingly, claims 15, 20-21 and 24-26 remain pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 15, 20-21 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating diabetes comprising inhalation of a composition comprising insulin, does not reasonably provide enablement for a method of treating insulin by inhalation of active agents including parathyroid hormone, calcitonin, glucagon, glucagon-like peptide-1, oxyntomodulin and an analog or active fragment of endocrine hormone.    The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In Genentech Inc. v. Novo Nordisk 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997); In re Wright 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). See also Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir. 1991); In re Fisher 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) and In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. See In re Wands, 858 F.2d 731, 737, 8 USPQ 2d 1400, 1404 (Fed. Cir. 1998). The court set forth the eight factors to consider when assessing if a disclosure would require undue experimentation. Citing Ex parte Forman, 230 USPQ 546, the court recited eight factors.
 These factors include, but are not limited to:
1) The breadth of the claims,
2) The nature of the invention,
3) The state of the prior art,
4) The level of one of ordinary skill,
5) The level of predictability in the art,
6) The amount of direction provided by the inventor,
7) The existence of working examples,
8) The quantity of experimentation needed to male or use the invention based on the content of the disclosure.


(1 and 2)  The breadth of the claims and the nature of the invention: The claims are broad. The claims are drawn to a method of treating diabetes in a patient comprising administration by inhalation of a dry powder comprising diketopiperazine and an active agent comprising an endocrine hormone selected from insulin,  parathyroid hormone, calcitonin, glucagon, glucagon-like peptide-1, oxyntomodulin and an analog or active fragment of endocrine hormone.     
(3 and 5)   The state of the prior art and the level of predictability in the art:  The art teaches methods of treating diabetes type 1 by inhalation of active agents including insulin.  It is known in the art that other endocrine hormones are not suitable for treating diabetes. Accordingly, the level of predictability of selected endocrine hormones being able to treat diabetes, in the art is very low.  
(6 and 7) The amount of direction provided by the inventors and the existence of working examples: Applicants have provided in the specification disclosure regarding treating diabetes type 1 by inhalation of insulin. In fact, diabetes is referred to as insulin-related disorder. There is no evidence that diabetes can be treated by administration of other endocrine hormones recited in claim 15.  The prior art does not recognize or suggest treating diabetes with other endocrine hormones. 
(8) The quantity of experimentation needed to make or use the invention bases on the content of the disclosure: The quantity of experimentation needed to make and use the invention based on the contents of the disclosure and the unpredictability asserted by the Applicant, is very high and not enabled by the specification. 
Conclusion 
For the forgoing reasons, the specification is not enabling for the scope of the claims. 
In view of the unpredictability in the art, the lack of working examples, the excessive breadth of the claims and lack of guidance in the specification, it would require undue experimentation on the part of the person of skill in the art to practice the full scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Applicant’s claims:
Claim 15 is drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising microparticles of a diketopiperazine and an active agent, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g, wherein the active agent comprises an endocrine hormone selected from the group consisting of insulin, parathyroid hormone, calcitonin, glucagon, glucagon-like peptide-1, oxyntomodulin, and an analogue or active fragment of said hormone.
Claims 15, 20-21 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al (US 20070196503) in view of Boss et al (US 20070020191) and Williams, III et al (US 20040022861).

Wilson et al teach improved particle and/or an improved dry powder microparticles comprised of a diketopiperazine derivative combined with an active agent, in particular the particle is a diketopiperazine-insulin particle formulation having improved stability, aerodynamic properties, and pharmacodynamic properties for pulmonary delivery (See abstract and [0008]).
The said diketopiperazine has the formula 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine, wherein X is selected from the group consisting of succinyl, glutaryl, maleyl, and fumaryl. In a preferred embodiment, the diketopiperazine is fumaryl diketopiperazine (See [0015]). 
The said active agents include insulin, calcitonin, parathyroid hormone 1-34, or other bioactive fragment of parathyroid hormone, octreotide, leuprolide, GLP-1, etc. In particular, the active agent is a peptide or protein such as insulin or an analogue thereof (See [0009] and [0072]).
It is further disclosed that the said diketopiperazine-insulin particle formulations can be administered by inhalation to specific areas of the respiratory system, depending on particle size (See [0069]). 
Wilson et al lack a specific disclosure on the method of treating diabetes or the specific surface area of the microparticles. These are known in the art as evidenced by Boss et al and Williams, III et al.
Boss et al teach a method of treating diabetes and improving the efficiency of insulin utilization by effective control of prandial glucose levels while reducing the risk of postprandial hypoglycemia. In particular, methods of potentiating the activity of endogenous insulin in type 2 diabetics and exogenous long-acting insulin in diabetics requiring basal insulin replacement are disclosed (See abstract).
Disclosed is a method of improving potentiation of the glucose elimination rate wherein the exogenously-administered insulin composition comprises a complex between a diketopiperazine and human insulin. The diketopiperazine is fumaryl diketopiperazine (See [0026] and [0029]).
Boss et al teach that the desirable first phase kinetics can be obtained through the pulmonary administration of a dry powder insulin formulation containing insulin complexed to 3,6-di(fumaryl-4-aminobutyl)-2,5-diketop iperazine (hereinafter fumaryl diketopiperazine or FDKP) (See [0083]). 
Boss et al teach that TechnosphereTM /Insulin which is an insulin composition comprising regular human insulin and TechnosphereTM microparticles, a drug delivery system, comprising a diketopiperazine. Specifically, TechnosphereTM /Insulin comprises a fumaryl diketopiperazine/human insulin composition. Diketopiperazines, particularly fumaryl diketopiperazine (FDKP) self-assemble into microparticles with a mean diameter of about 2 microns and are a suitable composition for pulmonary delivery to the systemic circulation (See [0075] and [0085]).
The microparticles can be administered directly as a dry powder, such as by inhalation using, for example, dry powder inhalers known in the art (See [0091]). 
Boss et al teach that the insulin compositions can be administered to any targeted biological membrane, preferably a mucosal membrane of a patient suffering from an insulin-related disorder such as diabetes mellitus (See [0092]). 

Williams, III et al teach a system of microparticles and nanoparticles with greater surface area than conventional methods (See abstract). 
The said particles contain an effective ingredient with a surface area of 0.5 m2/g to 115 m2/g as measured by the BET method, the active agent including a peptide or protein. The proteins and peptides have a surface area of greater than about 39 m2/g and up to about 50 m2/g (See [0019]) and [0108]). 
 In particular, Williams III et al disclose the delivery of particles of low density and large size for drug delivery to the pulmonary system. Inhaled aerosols have been used for the treatment of local lung disorders including asthma and cystic fibrosis and have potential for the systemic delivery of peptides and proteins. The particles containing the said active compound(s) can be used with local and systemic inhalation therapies to provide controlled release of the therapeutic agent. The said particles are for an effective dry-powder inhalation therapy (See [0116]-[0117]).
Williams III et al state that further examples of peptides having biological activities include oligopeptides such as insulin, growth hormone, thyroid-stimulating hormone (TSH), calcitonin, parathyroid hormone, glucagon, erythropoietin, etc. (See [0094]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Williams, III et al and Boss et al with that of Wilson et al to arrive at the instant invention. It would have been obvious to do so because Wilson et al teach inhalation of compositions in the form of microparticles comprising a diketopiperazine preferably fumaryl and an active agent including insulin or other peptides to a patient in need thereof. Boss et al also teach dry powder formulations for inhalation comprising FDKP and insulin for effective treatment of diabetes. While Wilson et al is silent with regards to the specific surface area of the said microparticles, one of ordinary skill in the art would know that they do have a surface area and would be motivated to have looked in the art for guidance on the suitable surface area for inhalable microparticles.    Williams, III et al teach that microparticles for inhalation have an effective specific surface area of from about 39 m2/g to about 50 m2/g.
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 15, 20-21 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner et al (6,071,497) in combination with Boss et al (US 20070020191) and Williams, III et al (US 20040022861).

Steiner et al teach drug delivery to the pulmonary system by encapsulation of the drug to be delivered in microparticles wherein the drug delivery system is based on the formation of diketopiperazine microparticles, the microparticles having been modified to effect targeting to specific cell types and to effect release only after reaching the targeted cells (See abstract and Col. 1, lines 48-64).
The said microparticles are formed in the presence of the drug to be delivered, for example, proteins or peptides such as insulin or calcitonin, polysaccharides such as heparin, nucleic acid molecules, and synthetic organic pharmaceutical compounds such as felbamate for aerosol administration as dry powder (See Col. 1, line 65 to Col. 2, line 4; Col. 9, line 19 to Col. 10, line 12 and claims 4-5 and 10-14).
The fumaryl diketopiperazine is most preferred for pulmonary applications (See Col. 4, lines 58-62 and Col. 7, lines 17-20).
Steiner et al teach that the said microparticles can be delivered to specific cells, especially phagocytic cells and organs. Endocytosis of the microparticles by macrophages in the lungs can be used to target the microparticles to the spleen, bone marrow, liver and lymph nodes. The microparticles can also be targeted by attachment of ligands which specifically or non-specifically bind to particular targets. Examples of such ligands include antibodies and fragments including the variable regions, lectins, and hormones or other organic molecules having receptors on the surfaces of the target cells (See Col 10, lines 14-28). 
Steiner et al disclose a method for delivery of particles to the pulmonary system comprising: administering to a patient in need of treatment an effective amount of synthetic biodegradable microparticles which comprise a diketopiperazine and which have a diameter between 0.5 microns and ten microns, in a pharmaceutically acceptable carrier for administration to the lungs (See claim 7). 
Steiner et al is silent with regard to treating diabetes and the specific surface area of the microparticles. This is shown by Boss et al and Williams, III et al. 

Boss et al and Williams, III et al’s teaching are delineated above and incorporated herein. 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Boss et al and Williams, III et al with that of Steiner et al to arrive at the instant invention. It would have been obvious to do so because Steiner et al teach inhalation of compositions in the form of microparticles comprising a diketopiperazine preferably fumaryl and an active agent including insulin, heparin or other peptides to a patient in need thereof. Steiner et al teach a method for delivery of particles to the pulmonary system for treatment comprising a diketopiperazine and an active agent administered to the lungs. Boss et al also teach dry powder formulations for inhalation comprising FDKP and insulin for effective treatment of diabetes.  Accordingly, it would have been obvious to one of ordinary skill in the art to deduce that Steiner et al and Williams III, et al’s formulations are effective in treating diabetes and related disease as evidenced by Boss et al. Williams, III et al teach a system of microparticles comprising proteins and peptides having a surface area of greater than about 39 m2/g and up to about 50 m2/g for the delivery of particles to the pulmonary system for the treatment of local lung disorders the systemic disease. 
While Steiner et al is silent with regards to the specific surface area of the said microparticles, one of ordinary skill in the art would know that they do have a surface area and would be motivated to have looked in the art for guidance on the suitable surface area for inhalable microparticles. Williams III, et al teach that microparticles for inhalation have an effective specific surface area of about 39 and up to about 50 m2/g. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15, 20-21 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,778,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising microparticles of a diketopiperazine and an active agent, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g, wherein the active agent comprises an endocrine hormone selected from the group consisting of insulin, parathyroid hormone, calcitonin, glucagon, glucagon-like peptide-1, oxyntomodulin, and an analogue or active fragment of said hormone.
Reference claims are drawn to a method of delivering an active agent to a patient in need thereof comprising administering a dry powder comprising microparticles of a diketopiperazine, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g, the microparticles having been loaded with a drug or active agent, by inhalation of said dry powder by said patient.
         The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims a method of treating an endocrine-related disease or disorder while the reference claims are drawn to a method of delivering the same microparticles, and an inhalation system comprising the same microparticles.          However, the recited claims of the instant application are not mutually exclusive since the method of the instant application is achieved by the method of delivering the same microparticles to the pulmonary system. 
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 

Claims 15, 20-21 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,364,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising microparticles of a diketopiperazine and an active agent, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g, wherein the active agent comprises an endocrine hormone selected from the group consisting of insulin, parathyroid hormone, calcitonin, glucagon, glucagon-like peptide-1, oxyntomodulin, and an analogue or active fragment of said hormone.
Reference claims are drawn to a composition comprising a plurality of diketopiperazine microparticles and a drug or an active agent; the formulation in the form of dry powder, and wherein the microparticles have a specific surface area of greater than 35 m2/g; and a method of delivering insulin to a patient in need thereof comprising administering to a subject the composition dry powder composition of claim 1 to the deep lung by inhalation of said dry powder formulation by said patient.
         The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims a method of treating an endocrine-related disease or disorder while the reference claims are drawn to a dry powder formulation comprising diketopiperazine and an active agent such as insulin and a method of delivering the said formulation by inhalation.           However, the recited claims of the instant application are not mutually exclusive since the method of the instant application requires administration by inhalation of the same composition comprising diketopiperazine and an active agent such as insulin.  
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 

Claims 15, 20-21 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,772,883. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising microparticles of a diketopiperazine and an active agent, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g, wherein the active agent comprises an endocrine hormone selected from the group consisting of insulin, parathyroid hormone, calcitonin, glucagon, glucagon-like peptide-1, oxyntomodulin, and an analogue or active fragment of said hormone.
Reference claims are drawn to a dry powder pharmaceutical composition comprising inhalable 3,6-di(N-fumaryl-4-aminobutyl)-2,5-diketopiperazine microparticles; wherein each of the microparticles has a specific surface area of 35 m2/g to 67 m2/g and comprises an active agent.
         The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims a method of treating an endocrine-related disease or disorder while the reference claims are drawn to the same microparticles and an inhaler comprising them.          However, the recited claims of the instant application are not mutually exclusive since the method of the instant application requires the same microparticles administered to pulmonary system by the inhaler. 
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 

Claims 15, 20-21 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,734,845. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising microparticles of a diketopiperazine and an active agent, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g, wherein the active agent comprises an endocrine hormone selected from the group consisting of insulin, parathyroid hormone, calcitonin, glucagon, glucagon-like peptide-1, oxyntomodulin, and an analogue or active fragment of said hormone.
Reference claims are drawn to a diketopiperazine microparticles having a specific surface area of from about 35 m2/g to 67 m2/g, the said microparticles comprising an active agent including an endocrine hormone such as insulin, and a dry powder comprising the said microparticles. 
         The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims a method of treating an endocrine-related disease or disorder while the reference claims are drawn to the same microparticles and a dry powder comprising them.          However, the recited claims of the instant application are not mutually exclusive since the method of the instant application requires the same microparticles administered to pulmonary system by the inhaler. 
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 

Claims 15, 20-21 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,630,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising microparticles of a diketopiperazine and an active agent, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g, wherein the active agent comprises an endocrine hormone selected from the group consisting of insulin, parathyroid hormone, calcitonin, glucagon, glucagon-like peptide-1, oxyntomodulin, and an analogue or active fragment of said hormone.
Reference claims are drawn to a method for forming diketopiperazine microparticles comprising: a) dissolving a diketopiperazine in a water-based solution; b) adding an acid solution to the water-based solution to precipitate the diketopiperazine microparticles out of the solution to form a microparticle suspension; c) adjusting manufacturing conditions to target production microparticles with a specific surface area (SSA) of 52 m2/g, d) and collecting the precipitate after washing with deionized water; wherein the precipitate comprises diketopiperazine microparticles having a SSA active agent including an endocrine hormone such as insulin, and a dry powder comprising the said microparticles having a SSA of 35 m2/g to 67 m2/g.
         The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims a method of treating an endocrine-related disease or disorder while the reference claims are drawn to a method of making the same microparticles.          However, the recited claims of the instant application are not mutually exclusive since the method of the instant application requires the same microparticles administered to pulmonary system by the inhaler. 
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 
Claims 15, 20-21 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,159,644 in view of Williams, III et al (US 20040022861). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Williams, III et al. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising microparticles of a diketopiperazine and an active agent, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g, wherein the active agent comprises an endocrine hormone selected from the group consisting of insulin, parathyroid hormone, calcitonin, glucagon, glucagon-like peptide-1, oxyntomodulin, and an analogue or active fragment of said hormone.
Reference claims are drawn to a method for immunizing a subject against an influenza virus infection, comprising administering to the subject a therapeutically effective amount of a dry powder vaccine comprising a diketopiperazine and a virus-like particle, an antigenic protein, an antigenic peptide, fragments of said virus-like particle, or a subunit protein or multiple distinct subunits proteins or fragments of said antigenic protein/s, fragments of said antigenic peptide, or combinations thereof, wherein the vaccine is self-administered by inhalation and the said influenza vaccine. 
         The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims a method of treating an endocrine-related disease or disorder while the reference claims are drawn to a method for immunizing a subject against an influenza virus and the said formulation comprising diketopiperazine and a protein.           However, the recited claims of the instant application are not mutually exclusive since the method of the instant application and that of the reference claims require administration by inhalation of the same composition comprising diketopiperazine and a protein. 
The other difference is that the examined claims recite the specific surface area of the said particles while the reference claims do not. However, this would have been obvious over the teaching of Williams, III et al because Williams et al disclose the suitable surface area of inhalable particles. 
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 

Claims 15, 20-21 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,013,691 in view of Williams, III et al (US 20040022861). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Williams, III et al. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising microparticles of a diketopiperazine and an active agent, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g, wherein the active agent comprises an endocrine hormone selected from the group consisting of insulin, parathyroid hormone, calcitonin, glucagon, glucagon-like peptide-1, oxyntomodulin, and an analogue or active fragment of said hormone.
Reference claims are drawn to a dry powder pharmaceutical formulation comprising inhalable microparticles of a diketopiperazine comprising oxytocin, an oxytocin derivative or an oxytocin analog, and zinc citrate or zinc chloride, and/or a pharmaceutically acceptable carrier or excipient, wherein the pharmaceutical formulation is stable for at least 40 weeks at 40ºC and 75% relative humidity.
         The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims a method of treating an endocrine-related disease or disorder while the reference claims are drawn to a dry powder formulation comprising diketopiperazine and oxytocin or derivative thereof.           However, the recited claims of the instant application are not mutually exclusive since the method of the instant application requires administration by inhalation of the same composition comprising diketopiperazine and an active agent such as oxytocin.  
The other difference is that the examined claims recite the specific surface area of the said particles while the reference claims do not. However, this would have been obvious over the teaching of Williams, III et al because Williams et al disclose the suitable surface area of inhalable particles. 
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 

Claims 15, 20-21 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,110,151 in view of Williams, III et al (US 20040022861). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Williams, III et al. 
The examined claims are drawn to a method of treating diabetes in a patient in need thereof comprising administering by inhalation a dry powder comprising microparticles of a diketopiperazine and an active agent, the microparticles having a specific surface area of about 40 m2/g to 67 m2/g, wherein the active agent comprises an endocrine hormone selected from the group consisting of insulin, parathyroid hormone, calcitonin, glucagon, glucagon-like peptide-1, oxyntomodulin, and an analogue or active fragment of said hormone.
Reference claims are drawn to a method of treating diabetes comprising, administering to a patient with diabetes, exhibiting hypoglycemic events, a pharmaceutical composition comprising an inhalable dry powder comprising insulin and fumaryl diketopiperazine to replace rapid acting insulin analog used at mealtime, wherein the patient is not taking basal insulin and the pharmaceutical composition upon inhalation mimics native insulin release during a meal and significantly reduces the rate of hypoglycemic events in the patient who is subject to severe hypoglycemia with rapid acting insulin analog treatment.  
The difference between the recited claims of the instant application and the recited claims of reference patent is that the examined claims recite a specific surface area for the microparticles while the reference claims do not. However, this would have been obvious over the teaching of Williams, III et al because Williams et al disclose the suitable surface area of inhalable particles. 
Thus, the two sets of claims would have been obvious over each other and not mutually exclusive. 
Response to Arguments
Applicant's arguments filed 06/21/22 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 15, 20-21 and 23-26 under 112(a) as lacking enablement, Applicant states that the amendments remove the said rejection (See Remarks, page 3). 
The rejection is modified but maintained because the amendments do not overcome the enablement rejection. The claims have been amended to insert the term “diabetes” as limiting the claim to specific disease or conditions that are treated by the recited endocrine hormones. However, as the rejection shows, there is no support for diabetes to be treated by the endocrine hormones listed.  
Applicant’s next related argument is that the claims recite a specific surface area range which is not taught by Williams III et al. Applicant argues that Williams III et al discloses a laundry list of possible ranges and that the claims are drawn to a range that is of tremendous importance, as shown in Fig. 5B (See Remarks, pages 4-6). 
	The above argument is not persuasive. Williams discloses a wider range than claimed however, it is disclosed that the most preferred range is from greater than 39 and up to 50 m2/g.  Therefore, by following the guidance from Williams III et al, one of ordinary skill in the art is motivated to select the surface area range of from greater than 39 to 50 m2/g which lies perfectly with the claimed range and would have produced the same results as disclosed in the Specification and Fig. 5B.
It is also noted that while Boss et al do not expressly disclose the specific surface area of the microparticles, they use the same TechnosphereTM microparticles as used by Applicant.   
In this regard the courts have held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed.Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Also see MPEP 2144.05.
	Regarding the rejection of claims over the co-pending patents, Applicant made no argument and stated that terminal disclaimers will be filed once the claims were otherwise allowable. Accordingly, the rejections are maintained. 

Claims 15, 20-21 and 24-26 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/      
    

Mina Haghighatian
Primary Examiner
Art Unit 1616